  0:19-cv-02533-RBH           Date Filed 10/29/20      Entry Number 19        Page 1 of 2




                                UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                     ROCK HILL DIVISION

Kimberly Dehart,                 )              Civil Action No.: 0:19-cv-02533-RBH
                                 )
      Plaintiff,                 )
                                 )
v.                               )              ORDER
                                 )
Andrew Saul,                     )
Commissioner of Social Security, )
                                 )
      Defendant.                 )
______________________________)

          This matter is before the Court for review of the Report and Recommendation (“R & R”) of

United States Magistrate Judge Paige J. Gossett, made in accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rules 73.02(B)(2)(a) and 83.VII.02 (D.S.C.). See ECF No. 16. The Magistrate Judge

recommends reversing and remanding the Commissioner’s final decision for further administrative

action.

          The Magistrate Judge makes only a recommendation to the Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a de novo review of those

portions of the R & R to which specific objections are made, and it may accept, reject, or modify, in

whole or in part, the recommendation of the Magistrate Judge or recommit the matter with instructions.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

          Neither party has filed objections to the R & R, and the Commissioner filed a notice stating he

would not be filing objections. See ECF No. 17. In the absence of objections to the R & R, the Court

is not required to give any explanation for adopting the Magistrate Judge’s recommendations. See

Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983). The Court reviews only for clear error in the
  0:19-cv-02533-RBH           Date Filed 10/29/20        Entry Number 19         Page 2 of 2




absence of an objection. See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (stating that “in the absence of a timely filed objection, a district court need not conduct de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation’” (quoting Fed. R. Civ. P. 72 advisory committee’s note)).

        After a thorough review of the record in this case, the Court finds no clear error and therefore

adopts and incorporates by reference the Magistrate Judge’s R & R [ECF No. 16]. Accordingly,

pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES AND REMANDS the

Commissioner’s final decision for further administrative action consistent with the R & R.

        IT IS SO ORDERED.



Florence, South Carolina                                                 s/ R. Bryan Harwell
October 29, 2020                                                         R. Bryan Harwell
                                                                         Chief United States District Judge




                                                     2
